Name: Commission Implementing Regulation (EU) 2015/1315 of 30 July 2015 on the allocation to Spain of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz
 Type: Implementing Regulation
 Subject Matter: fisheries;  natural environment;  international law;  Europe
 Date Published: nan

 31.7.2015 EN Official Journal of the European Union L 203/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1315 of 30 July 2015 on the allocation to Spain of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (1), and in particular point 8 of Annex IIB thereto, Whereas: (1) Table I of Annex IIB to Regulation (EU) 2015/104 lays down the maximum number of days that Union vessels of an overall length equal to or greater than 10 m, carrying on board or deploying trawls, Danish seines and similar gears of mesh size equal to or lager than 32 mm, gill-nets of mesh size equal to or lager than 60 mm and bottom long-lines, may be present within ICES Divisions VIIIc and IXa, excluding the Gulf of CÃ ¡diz, from 1 February 2015 to 31 January 2016. (2) According to point 8.5 of Annex IIB to Regulation (EU) 2015/104, the Commission may, on the basis of permanent cessations of fishing activities that took place between 1 February 2014 and 31 January 2015, allocate an additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the relevant area when carrying on board regulated gear. (3) On 1 June 2015, in accordance with the first sentence of point 8.1 of Annex IIB of Regulation (EU) 2015/104, Spain submitted a request for additional days at sea on the basis of the permanent cessation of fishing activity of six vessels that took place between 1 February 2014 and 31 January 2015. (4) In view of the data made available to the Commission and having regard to the calculation method laid down in point 8.2 of Annex IIB to Regulation (EU) 2015/104, three additional days at sea for the vessels referred to in point 1 of that Annex should be allocated to Spain for the period from 1 February 2015 to 31 January 2016. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The maximum number of days at sea for which Spain may authorise a vessel flying its flag to be present in ICES Divisions VIIIc and IXa, excluding the Gulf of CÃ ¡diz, carrying on board or deploying regulated gear and not being subject to special conditions, as laid down in Table I of Annex IIB to Regulation (EU) 2015/104, shall be increased to 117 days per year. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 22, 28.1.2015, p. 1.